

Exhibit 10.3


Amendment Agreement



This Amendment Agreement (the “Amendment”) is made as of December 28, 2012 and
further amends the letter agreement dated July 2, 2010, as amended (the “Letter
Agreement”), between you and IHS Inc. (the “Company”), containing the terms and
conditions of your employment with the Company.
The parties agree to amend the provisions of the Letter Agreement as follows:
1.
The phrase “prior to or concurrently with the provision of such payment or
benefit” at the end of the first sentence of Section 9 of the Letter Agreement
(Release) beginning with “Other than if your employment terminates” is hereby
deleted and replaces in its entirety with the following:



“within 60 days of the date of your separation from service.”
 
2.
The following sentence is added to Section 9 of the Letter Agreement (Release)
following the first sentence beginning with “Other than if your employment
terminates” and before the sentence beginning with “The payments or benefits you
are eligible to receive”:



“If you execute such a release within such 60 day period, the payments under
Section 7(a)(i) and (ii) or under Section 8(a)(i) or (ii), as applicable, will
be made or begin, as applicable, within the 60 day period from the date of your
separation from service, following the execution of such release; provided that
any payments under this Letter Agreement that could be paid or would become
payable during a period that begins in one taxable year and ends in the
subsequent taxable year shall be paid in the subsequent taxable year.”


3.
Except as expressly amended herein, the Letter Agreement remains in full force
and effect in accordance with its terms.

 
IHS Inc.
         
   /s/ Jeffrey Sisson
By: _______________________
Jeffrey Sisson
Senior Vice President
Chief Human Resources Officer
Agreed and Accepted:


/s/ Daniel Yergin
____________________________
Employee Name: Daniel Yergin
 





